[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             OCTOBER 17, 2007
                              No. 07-10835                   THOMAS K. KAHN
                        ________________________                 CLERK


                    D.C. Docket No. 05-00348-CV-CAR-5

MARCIA WALL,
CAROL GRIMES, et al.,

                                                   Plaintiffs–Appellants,

                                    versus

ALEXIS CHASE,
OFFICER CUNNINGHAM, et al.,

                                                   Defendants–Appellees.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Georgia
                      _________________________

                              (October 17, 2007)

Before CARNES, BARKETT and HILL, Circuit Judges.

PER CURIAM:

     The appellants, eight former inmates at Washington State Prison (“WSP”) in
Georgia, brought a class action against employees of the Department of

Corrections (“DOC”)1 for deliberate indifference to their conditions of confinement

and medical treatment, in violation of the Eighth Amendment and 42 U.S.C.

§ 1983. Specifically, they allege that a spider infestation at WSP caused numerous

spider bites which resulted in staphylococcus infections, scarring, disfigurement,

and pain. The inmates also claim that Drs. Barbara Dalrymple and Rodgers—staff

physicians at WSP—provided constitutionally inadequate or untimely medical

treatment for the bites and infections, in violation of the Eighth Amendment and 42

U.S.C. § 1983.

       The district court denied the inmates’ motion to certify the requested class.

Thereafter, the district court granted summary judgment on the merits against

Plaintiffs Marcia Wall and Carol Grimes, finding that the voluminous number of

depositions established that the plaintiffs had failed to create a genuine issue of

material fact that the defendants were deliberately indifferent. The district court

also granted summary judgment in favor of the DOC and against the remaining six



1
 The defendants are Joachim Ferrero, the Acting Commissioner of the DOC; James Doctor, the
Facilities Director of the DOC; Dr. Joseph Paris, the Medical Director of the DOC; Alexis
Chase, the Warden of WSP; Drs. Barbara Dalrymple and Rodgers, medical doctors at WSP;
Officers Bill Cunningham, Adams, and Thompson, corrections officers at WSP; and Lieutenants
Sandra Abrams, John Coleman, Jr., and Blackshear, also corrections officers at WSP. The
Amended Complaint refers to Joachim P. Ferrero as “Joe Ferrero,” to Sandra Abrams as
“Abram,” and to several individuals without providing their first names. We refer to the
defendants collectively as the DOC.

                                             2
inmate plaintiffs for failure to exhaust their administrative remedies. Appellants

contest each of these rulings.

       First, we find no error in the district court’s rejection of the proposed class as

unidentifiable and overly broad. Second, and more importantly, we affirm the

summary judgment on the merits in favor of the defendants and against Plaintiffs

Wall and Grimes. The voluminous discovery in this case supports the district

court’s conclusion that the plaintiffs have failed to create a genuine issue of

material fact that the defendants were deliberately indifferent in their response to

the spider infestation problem or that the two doctors were responsible for

constitutionally inadequate or untimely medical treatment for the bites and

infections.

       We also affirm the district court’s summary judgment as to the remaining six

plaintiffs—Bruce, Garrison, Beauford, Gourley, Maddox, and Roberson. Although

the district court granted the summary judgement on the basis of their failure to

exhaust their administrative remedies before filing their § 1983 claims, we find, as

we have noted, that the record, which includes the depositions of all the relevant

parties to this case, cannot support the central claim of all of the plaintiffs, that the

defendants were deliberately indifferent to their conditions of confinement or

medical treatment.



                                             3
AFFIRMED.




            4